DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 09/17/2021, with respect to the combination of Iwata (JP 2007-127089), Liao (US 6,884,033), and Higashida (JP 2006-097502A) not teaching or suggesting that “the first region is closer to the air inlet than any other part of the bell mouth” and “the second region is on an opposite side of the rotational axis from the first region” have been fully considered and are persuasive, as with the cut out of Liao has the “second region” near the tongue of the bell mouth and while Liao shows that the “first region” is closer to the air inlet than any other part of the bell mouth, the “second region” as taught by Liao cannot be “on an opposite side of the rotational axis from the region” if the “first region” is “closer to the air inlet than any other part of the bell mouth”.  The 35 U.S.C. 103 rejections of Claims 1-6 have been withdrawn.

Allowable Subject Matter
Claim is 1 allowed as indicated in the response to arguments as above, and claims 2-6 and 12-14 are allowable based on their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745